Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 22, 1967, convicting him of robbery in the first degree, grand larceny in the first degree and assault in the second degree, upon a jury verdict, and sentencing him to an indefinite term in Elmira Reformatory. Judgment reversed, on the law, and new trial ordered. The findings of fact 'below have not been considered. The cumulation of error with respect to the prosecutor’s interrogation of police officer Boyce and his remark made in the opening to the jury, both of which erroneously referred to the complaining witness’ pretrial identification of appellant, served to deprive appellant of a fair trial. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.